Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 6/8/2021. Claims 21-32 and 34-41 are pending. Claims 1-20 and 33 have been cancelled.
Priority
The present application claims is a continuation of 15711406, filed 09/21/2017 ,now U.S. Patent #10440572, which is a continuation of 15250328, filed 08/29/2016 ,now U.S. Patent #9801063, which is a continuation of 14867382, filed 09/28/2015 ,now U.S. Patent #9456348, which is a continuation of 14457740, filed 08/12/2014 ,now U.S. Patent #9154952, which is a continuation of 12992064, filed 02/09/2011 ,now U.S. Patent #8839394 which is a national stage entry of PCT/US2009/003007 , with International Filing Date: 05/13/2009. PCT/US2009/003007 Claims Priority from Provisional Application 61053152, filed 05/14/2008. (Other related applications are provided in PALM).

Response to Arguments
Applicant’s argument received on 6/8/202 are addressed as follows:
Regarding the objection to claim 26, the objection is withdrawn due to correction of the claim.
Regarding the proposed amendments directed to the interview that took place on 1/28/2021, the Applicant is right, the amendments were only for discussion and should not have been entered. The examiner is therefore correcting the office action that was 

Regarding claim 21 (and substantially claim 31) Karaoguz discloses 
A method comprising: providing, by a system, an invocation element and a plurality of data fields including a first data field for a wireless device identifier and a second data field for a password on the wireless device, the invocation element being activated by a single user action on a user interface of the wireless device ([0010][0038],[0069]); receiving an indication at the system that the invocation element has been activated ([0038][0039],[0069]); obtaining, by the system, a location of the wireless device([0051]); determining, by the system, whether a user of the wireless device is an authorized user ([0085]); approving, by the system, the user to use an application based upon a correlation related to at least one of the obtained wireless device location and a location of an access point ([0052][0053]); and providing, by the system, an indication on the wireless device that the user has been authenticated, thereby allowing the user to use the application (0074],[0075], Fig. 4). Karaoguz does not teach but Jung discloses wherein the correlation comprises a determination that the wireless device and the access point are within a predetermined proximity
Regarding the prior art rejection, Applicant argues “approving, by the system, the user to use an application based upon a correlation related to at least the obtained wireless device location and a location of the access point, wherein the correlation comprises a determination that the wireless device and the access point are within a predetermined proximity" as recited in independent claim 21”.
The examiner respectfully disagrees, Karaoguz clearly discloses permitting access to the services when the mobile device is within a range of the gateway and is authenticated by the gateway ([0048], Fig. 8, step 814, [0085]). Being within range means a correlation of the wireless device location and a location of the gateway or access point.  Karaoguz does not explicitly teach “wherein the correlation comprises a determination that the wireless device and the access point are within a predetermined proximity”; that limitation is taught by Jung. The rejection is being clarified below.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 21-31, 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10 of US Patent 8839394 (hereinafter ‘394), in view of 20050239445 to Karaoguz, hereinafter Karaoguz, 
Claims 21 and substantially claim 31 are taught by claim 1 of ‘394 except wherein the user of the wireless device was authorized prior to providing the invocation element, which is taught by Karaoguz [0037]). It would have been obvious to a skilled artisan before the application was effectively filed to authorize the user prior to providing the invocation element because a pre-authorization of the user as described by Karaoguz would allow providing an appropriate user interface for using an application only to authorized user, effectively “filtering” unauthorized users.
Regarding claims 22-26, 28-30, the claims are taught by claims 2-6, 8-10 of ‘394  in view of Karaoguz.
Regarding claims 27 and 37,  claim 6 of ‘394 in view of Karaoguz teach claims 26 and 36; additionally Karaoguz teaches wherein the invocation element is a button (Karaoguz [0054]). It would have been obvious to a skilled artisan before the application was effectively filed to implement the invocation element as a button because the use of button is well-known in the art and allows a friendly user interaction.
Regarding claims 34-36, the claims are taught by claims 4-6  of ‘394 
Regarding claim 38, the claim is taught by claim claim 8 of ‘394 in view of Karaoguz.
Regarding claim 39, claim 1 of ‘394 teaches claim 31; additionally  Karaoguz teaches wherein the processor and the non-transitory computer readable medium are on a server computer, and therein the system further comprises the access point (Karaoguz Fig. 1, 118).
Regarding claim 40, claim 1 of ‘394 teaches claim 31; additionally  Karaoguz teaches wherein the processor and the non-transitory computer readable medium are on a server computer, and therein the system further comprises the wireless device (Karaoguz [0038]).
Regarding claim 41, claim 1 of ‘394 teaches claim 21; additionally  Karaoguz teaches the method of claim 21, wherein the location of the wireless device is received from an access point connected to the wireless device (Karaoguz [0051]: receive location thru wireless interface 120 associated with gateway).
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over ‘394 in view of Karaoguz as applied to claim 31 and further in view of US 20070279241 to Jung et al., hereinafter Jung.
Regarding claim 32, claim 1 of ‘394 in view of Karaoguz teaches claim 31; ‘394 or Karaoguz does not teach but Jung teaches wherein the application is an online banking application (Jung, [0039]). It would have been obvious to a skilled artisan before the application was effectively filed to use the invocation element for a banking application because accessing such application is a common activity and would be made easier for the user.

Claims 21-26, 28-32, 34-36, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10 of US Patent 9154952 (hereinafter ‘952), in view of Jung.
Claims 21 and substantially claim 31 are taught by claim 1 of ‘952 except “wherein the correlation comprises a determination that the wireless device and the access point are within a predetermined proximity” which is taught by Jung. Jung in an analogous art teaches that limitation (Fig. 6, 602,[0088]). It would have been obvious to a skilled artisan before the application was effectively filed to approve the user to use the application based on a correlation ... wherein the correlation comprises a determination ... within proximity because it would allow to provide “close range” location based services
 Claims 22-26, 28-30 are taught by claims 2-6, 8-10  of ‘952 in view of Jung.
Claim 32 is taught by claim 1  of ‘952 in view of Jung as applied to claim 31 above. Additionally, Jung teaches wherein the application is an online banking application (Jung, [0039]). It would have been obvious to a skilled artisan before the application was effectively filed to use the invocation element for a banking application because accessing such application is a common activity and would be made easier for the user.
Claims 34-36,  are taught by claims 4-6  of ‘952 in view of Jung.
Claim 38 is taught by claim 8  of ‘952 in view of Jung.
Claim 39 is taught by claim 1 of ‘952 in view of Jung as applied to claim 31; additionally Jung teaches wherein the processor and the non-transitory computer 
Claim 40 is taught by claim 1 of ‘952 in view of Jung as applied to claim 31; additionally Jung teaches wherein the processor and the non-transitory computer readable medium are on a server computer, and therein the system further comprises the wireless device (Jung Fig. 1, [0039]).   
Claims 27, 37, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of ‘952 and Jung, and further in view of Karaoguz,
Claims 27, and 37 are taught by claim 6 of ‘952 in view of Jung. ‘952 or Jung does not teach but Karaoguz in an analogous art, teaches wherein the invocation element is a button (Karaoguz [0054]). It would have been obvious to a skilled artisan before the application was effectively filed to implement the invocation element as a button because the use of button is well-known in the art and allows a friendly user interaction.
Regarding claim 41, claim 1 of ‘952 teaches claim 21; ‘952 or Jung does not teach but Karaoguz teaches the method of claim 21, wherein the location of the wireless device is received from an access point connected to the wireless device (Karaoguz [0051]: receive location thru wireless interface 120 associated with gateway; It would have been obvious to a skilled artisan before the application was effectively filed to receive the location data from an access point because a mobile device needs a wireless interface such as an access point to communicate with the network).


Claims 21-26, 28-32, 34-36, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10 of US Patent 9456348 (hereinafter ‘348), in view of Jung.
Claims 21 and substantially claim 31 are taught by claim 1 of ‘348 except “wherein the correlation comprises a determination that the wireless device and the access point are within a predetermined proximity” which is taught by Jung. Jung in an analogous art teaches that limitation (Fig. 6, 602,[0088]). It would have been obvious to a skilled artisan before the application was effectively filed to approve the user to use the application based on a correlation ... wherein the correlation comprises a determination ... within proximity because it would allow to provide “close range” location based services
 Claims 22-26, 28-30 are taught by claims 2-6, 8-10  of ‘348 in view of Jung.
Claim 32 is taught by claim 1  of ‘348 in view of Jung as applied to claim 31 above. Additionally, Jung teaches wherein the application is an online banking application (Jung, [0039]). It would have been obvious to a skilled artisan before the application was effectively filed to use the invocation element for a banking application because accessing such application is a common activity and would be made easier for the user.
Claims 34-36 are taught by claims 4-6  of ‘348 in view of Jung.
Claim 38 is taught by claim 8  of ‘348 in view of Jung.
Claim 39 is taught by claim 1 of ‘348 in view of Jung as applied to claim 31; additionally Jung teaches wherein the processor and the non-transitory computer 
Claim 40 is taught by claim 1 of ‘348 and Jung as applied to claim 31; additionally Jung teaches wherein the processor and the non-transitory computer readable medium are on a server computer, and therein the system further comprises the wireless device (Jung Fig. 1, [0039]).   
Claims 27, 37 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of ‘348 and Jung, and further in view of Karaoguz,
Claims 27, and 37 are taught by claim 6 of ‘348 in view of Jung. ‘348 or Jung does not teach but Karaoguz in an analogous art, teaches wherein the invocation element is a button (Karaoguz [0054]). It would have been obvious to a skilled artisan before the application was effectively filed to implement the invocation element as a button because the use of button is well-known in the art and allows a friendly user interaction.
Regarding claim 41, claim 1 of ‘952 teaches claim 21; ‘348 or Jung does not teach but Karaoguz teaches the method of claim 21, wherein the location of the wireless device is received from an access point connected to the wireless device (Karaoguz [0051]: receive location thru wireless interface 120 associated with gateway; It would have been obvious to a skilled artisan before the application was effectively filed to receive the location data from an access point because a mobile device needs a wireless interface such as an access point to communicate with the network).


Claims 21-31, 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 9801063 (hereinafter ‘063) or over US Patent 10440572 (hereinafter ‘572), in view of Karaoguz, 
Claims 21 and substantially claim 31 are taught substantially by claim 1 of ‘063 or ‘572 except the limitations “providing, by a system, an invocation element and a plurality of data fields including a first data field for a wireless device identifier and a second data field for a password on the wireless device, the invocation element being activated by a single user action on a user interface of the wireless device; receiving an indication at the system that the invocation element has been activated, wherein the user of the wireless device was authorized prior to providing the invocation element”.
In an analogous art Karaoguz discloses “providing, by a system, an invocation element and a plurality of data fields including a first data field for a wireless device identifier and a second data field for a password on the wireless device, the invocation element being activated by a single user action on a user interface of the wireless device ([0010][0038],[0069]); receiving an indication at the system that the invocation element has been activated ([0038][0039],[0069]); wherein the user of the wireless device was authorized prior to providing the invocation element ([0037]: pre-register prior to access).
It would have been obvious to a skilled artisan before the application was effectively filed to authorize the user prior to providing the invocation element because a pre-authorization of the user as described by Karaoguz would allow providing an 
Regarding claim 22, ‘063  or ‘572 in view of Karaoguz teaches claim 21, additionally Karaoguz teaches the method of claim 21, further comprising: storing user identity data that includes a mobile directory number associated with the wireless device; and enabling single-action authentication for the application, wherein storing the user identity data and enabling single-action authentication are performed before providing the invocation element (Karaoguz 0072, Fig. 3B). It would have been obvious to a skilled artisan before the application was effectively filed to modify ‘063 or ‘572 by Karaoguz and teach the claim because storing the user identity is a customary part of user enrollment before accessing services thru a user interface provided to registered users. 
Regarding claim 23, ‘063  or ‘572 in view of Karaoguz teaches the method of claim 22;  additionally Karaoguz teaches wherein the mobile directory number is the wireless device identifier (Karaoguz [0072], see claim 22 for motivation). 
Regarding claims 24 and 34, ‘063  or ‘572 in view of Karaoguz teaches the method of claims 21 and 31; additionally Karaoguz teaches wherein the step of providing the invocation element includes presenting an electronic form that includes the invocation element (Karaoguz Fig. 6A, see claim 22 for motivation).  
Regarding claims 25 and 35, ‘063  or ‘572 in view of Karaoguz teaches the method of claims 24 and 34, additionally Karaoguz teaches wherein the method further includes entering a mobile directory number into the first data field before activating the invocation element (Karaoguz [0075], see claim 22 for motivation).
Regarding claims 26 and 36, ‘063  or ‘572 in view of Karaoguz teaches the method of claims 25 and 25, additionally Karaoguz discloses wherein during the second data field must be populated by the user the first time the form is presented to the user before the invocation element can be activated (Karaoguz Fig. 6A, it would have been obvious to populate the data field in order to authenticate the user).  
Regarding claims 27 and 37, ‘063  or ‘572 in view of Karaoguz teaches the method of claims 26 and 36, additionally Karaoguz teaches wherein the invocation element is a button (Karaoguz [0054], it would have been obvious to implement the invocation element as a button because it would make using the application friendlier).  
Regarding claims 28 and 38, ‘063  or ‘572 in view of Karaoguz teaches the method of claims 26 and 36, additionally Karaoguz teaches wherein during a subsequent presentation to the user, the invocation element is capable of being activated without entry of information in the form (Karaoguz Fig. 4, it would have been obvious to activate the invocation element as claimed for ease of use by the user). 
 Regarding claims 29, ‘063  or ‘572 in view of Karaoguz teaches the method of claim 28, additionally Karaoguz teaches wherein the invocation element includes an authentication button presented on a display associated with the mobile access point and wherein the single user action includes selecting the authentication button with a user interface device associated with the mobile access point (Karaoguz Fig. 4,5,6A-B,[0072],[0069], it would have been obvious to activate the invocation element as claimed for ease of use by the user).  
Regarding claims 30, ‘063  or ‘572 in view of Karaoguz teaches the method of claim 21, additionally Karaoguz teaches wherein the invocation element includes a 
Regarding claim 39, ‘063  or ‘572 in view of Karaoguz teaches claim 31; additionally  Karaoguz teaches wherein the processor and the non-transitory computer readable medium are on a server computer, and therein the system further comprises the access point (Karaoguz Fig. 1, 118).
Regarding claim 40, ‘063  or ‘572 in view of Karaoguz teaches claim 31; additionally  Karaoguz teaches teaches wherein the processor and the non-transitory computer readable medium are on a server computer, and therein the system further comprises the wireless device (Karaoguz [0038]).   
Regarding claim 41, ‘063  or ‘572 in view of Karaoguz teaches claim 21, additionally Karaoguz teaches the method of claim 21, wherein the location of the wireless device is received from an access point connected to the wireless device (Karaoguz [0051]: receive location thru wireless interface 120 associated with gateway; It would have been obvious to a skilled artisan before the application was effectively filed to receive the location data from an access point because a mobile device needs a wireless interface such as an access point to communicate with the network).


 Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘063  or ‘572 in view of Karaoguz as applied to claim 31 and further view of Jung.
Regarding claim 32, claim 1 of ‘063  or ‘572 in view of Karaoguz teaches claim 31; of ‘063  or ‘572  or Karaoguz does not teach but Jung teaches wherein the application is an online banking application (Jung, [0039]). It would have been obvious to a skilled artisan before the application was effectively filed to use the invocation element for a banking application because accessing such application is a common activity and would be made easier for the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32, and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050239445 to Karaoguz, hereinafter Karaoguz, in view of US 20070279241 to Jung et al., hereinafter Jung. 

Regarding claim 21 (and substantially claim 31) Karaoguz discloses 
A method comprising: providing, by a system, an invocation element and a plurality of data fields including a first data field for a wireless device identifier and a second data field for a password on the wireless device, the invocation element being activated by a single user action on a user interface of the wireless device ([0010][0038],[0069]); receiving an indication at the system that the invocation element has been activated, wherein the indication is received from the wireless device ([0038],[0077]: receive credentials using a single button in the wireless device); obtaining, by the system, a location of the wireless device ([0051]); determining, by the system, based on the indication, whether a user of the wireless device is an authorized user ([0077][0085] Fig. 8, step 822 yes branch: verify registration data (credentials)); approving, by the system, the user to use an application based upon a correlation related to at least one of the obtained wireless device location and a location of an access point ([0048], Fig. 8, step 814, [0085] determine the mobile device is in range of the access point, i.e  correlation of the wireless device location and a location of the gateway or access point corresponds to the closeness between the wireless device and the access point; approve access to use services upon the wireless device is authenticated (see step 824 Fig. 8)); and providing, by the system, an indication on the wireless device that the user has been authenticated, thereby allowing the user to use the application (0074],[0075], Fig. 4). 
Karaoguz does not explicitly teach “wherein the correlation comprises a determination that the wireless device and the access point are within a predetermined proximity”. However Jung discloses wherein the correlation comprises a determination that the wireless device and the access point are within a predetermined proximity (Fig. 1, wireless device stores proximity information of devices to the wireless device i.e closeness near or within a predetermined distance of the wireless device ([0038], [0043-0044]; ]0046]; once in close distance data can be  
It would have been obvious by a skilled artisan when the application was filed to approve the user to use the application based on a correlation ... wherein the correlation comprises a determination ... within proximity because it would allow to provide “close range” location based services.
Regarding claim 22, Karaoguz in view of Jung discloses the method of claim 21, further comprising: storing user identity data that includes a mobile directory number associated with the wireless device; and enabling single-action authentication for the application, wherein storing the user identity data and enabling single-action authentication are performed before providing the invocation element (Karaoguz [0072], Fig. 3B).
Regarding claim 23, Karaoguz in view of Jung discloses the method of claim 22, wherein the mobile directory number is the wireless device identifier (Karaoguz [0072]).  
Regarding claim 24 (and substantially claim 34), Karaoguz in view of Jung discloses the method of claim 21, wherein the step of providing the invocation element includes presenting an electronic form that includes the invocation element (Karaoguz Fig. 6A).  
Regarding claim 25 (and substantially claim 35), Karaoguz in view of Jung discloses the method of claim 24, wherein the method further includes entering a mobile directory number into the first data field before activating the invocation element (Karaoguz [0075]) .
Regarding claim 26 (and substantially claim 36), Karaoguz in view of Jung discloses the method of claim 25, wherein during the second data field must be populated by the user the first time the form is presented to the user before the invocation element can be activated (Karaoguz Fig. 6A).  
Regarding claim 27 (and substantially claim and 37), Karaoguz in view of Jung discloses the method of claim 26, wherein the invocation element is a button (Karaoguz [0054]).  
Regarding claim 28 (and substantially claim 38), Karaoguz in view of Jung discloses the method of claim 26, wherein during a subsequent presentation to the user, the invocation element is capable of being activated without entry of information in the form (Karaoguz Fig. 4). 
Regarding claim 29, Karaoguz in view of Jung discloses the method of claim 28, wherein the invocation element includes an authentication button presented on a display associated with the mobile access point and wherein the single user action includes selecting the authentication button with a user interface device associated with the mobile access point (Karaoguz Fig. 4,5,6A-B,[0072],[0069]).  
Regarding claim 30, Karaoguz in view of Jung discloses the method of claim 21, wherein the invocation element includes a button displayed on the wireless device and wherein the single user action includes selecting the button with the wireless device (Karaoguz Fig. 1-2, 118 or 130; [0038] button).  
Regarding claim 32, Karaoguz in view of Jung discloses the system of claim 31, wherein the application is an online banking application (Jung, [0039]).  
Regarding claim 39, Karaoguz in view of Jung discloses the system of claim 31, wherein the processor and the non-transitory computer readable medium are on a server computer, and therein the system further comprises the access point (Karaoguz Fig. 1, 118).
Regarding claim 40, Karaoguz in view of Jung discloses the system of claim 31, wherein the processor and the non-transitory computer readable medium are on a server computer, and therein the system further comprises the wireless device (Karaoguz [0038]). 
Regarding claim 41, Karaoguz in view of Jung discloses the method of claim 21, wherein the location of the wireless device is received from an access point connected to the wireless device (Karaoguz [0051]: receive location thru wireless interface 120 associated with gateway).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deshpande 20030046273: mobile de registers with network via access point to get location-based services thru the access point; the location of the mobile device is specified in terms of the access point which connects the mobile dev to the network. 
Wu et al 20090093956: determine location of a mobile device, for ex if the device is within range of wireless access point transmitting multiple types of location data e.g. geographic data.
Karstens et al 20090069033: receive signal from mobile dev via wireless access point, determine if device is within an allowed range of the access point by estimating distance to the access point based on signal, send to device location-based service information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        9/14/2021